      Case 1:18-cv-04476-LJL-SLC Document 132 Filed 07/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                                Plaintiffs,
                                                           CIVIL ACTION NO.: 18 Civ. 4476 (LJL) (SLC)
         against
                                                                              ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the discovery conference held today, July 7, 2020, the Court orders as follows:

         1. By the end of the day, July 7, 2020, Defendants shall produce to Plaintiffs the FDNY
            EEO Interview Notes;

         2. By July 10, 2020, Defendants shall produce documents pertaining to the five
            remaining promotional categories and shall produce the list of litigations, jury
            verdicts, settlements, etc.;

         3. Plaintiffs are directed to re-serve their supplemental document demands, and
            Defendants shall serve their written responses and objections by July 17, 2020; and

         4. The parties are directed to meet and confer regarding the ESI production timeline and
            production format (including metadata). By July 10, 2020 that parties shall provide
            an update to the Court by letter, and if they are unable to agree on the timeline and
            format, they may each submit their respective proposals for the Court’s consideration
            and ruling.


Dated:             New York, New York
                   July 7, 2020                               SO ORDERED
